FILE COPY


                                            INVOICE



                               NINTH COURT OF APPEALS
                                         09-17-00468-CV

                                           Alfonso Vega

                                                  v.

                                           Vondia Vega

          No. 17-04-04179-CV IN 418TH DISTRICT COURT, MONTGOMERY
                                    COUNTY

 TYPE OF FEE                     CHARGES               STATUS         BY

 Filing                          $205.00               NOT PAID       JOHN M. MCDERMOTT


Balance of costs owing to the Ninth Court of Appeals, Beaumont, Texas: $205.00
          Court costs in this cause shall be paid as per the Judgment issued by this Court.

         I, CAROL ANNE HARLEY, CLERK OF THE NINTH COURT OF APPEALS OF
 THE STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct
 copy of the cost bill of THE COURT OF APPEALS FOR THE NINTH DISTRICT OF TEXAS,
 showing the charges and payments, in the above numbered and styled cause, as the same appears
 of record in this office.

 IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS
 for the Ninth District of Texas, this December 12, 2017.

                                               CAROL ANNE HARLEY
                                               CLERK OF THE COURT



 PLEASE MAKE PAYMENT THROUGH http://efiletexas.gov
 or
 by mail: NINTH COURT OF APPEALS
          1001 PEARL STREET, SUITE 330
          BEAUMONT, TEXAS 77701